J-A22019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE ESTATE OF: ELIZABETH W.                 IN THE SUPERIOR COURT OF
WINSTANLEY, AN INCAPICITATED                         PENNSYLVANIA
PERSON




APPEAL OF: DAVID WINSTANLEY AND
ELIZABETH A. WINSTANLEY

                                                    No. 13 MDA 2016


             Appeal from the Order Entered December 11, 2015
             In the Court of Common Pleas of Lancaster County
                   Orphans' Court at No(s): 1202 of 2014


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                       FILED OCTOBER 21, 2016

     Appellants, David Winstanley and Elizabeth Winstanley, appeal from

the order entered in the Court of Common Pleas of Lancaster County

declaring their mother, Elizabeth W. Winstanley, an incapacitated person.

Appellants argue that the court erred by finding clear and convincing

evidence that Winstanley was a totally incapacitated person. We affirm.

     The orphans’ court accurately summarized the history of the case. See

Orphans’ Court Opinion, dated 3/4/16, 1-19. Therefore, a detailed recitation

of the factual and procedural history is unnecessary. “Our standard of review

is well-settled in cases involving [] an [O]rphans’ [C]ourt decision.” In re

Estate of Cherwinski, 856 A.2d 165, 167 (Pa. Super. 2004). As we have

explained:
J-A22019-16


     The findings of a judge of the [O]rphans’ [C]ourt division, sitting
     without a jury, must be accorded the same weight and effect as
     the verdict of a jury, and will not be reversed by an appellate
     court in the absence of an abuse of discretion or a lack of
     evidentiary support. This rule is particularly applicable to findings
     of fact which are predicated upon the credibility of the witnesses,
     whom the judge has had the opportunity to hear and observe,
     and upon the weight given to their testimony. In reviewing the
     Orphans’ Court’s findings, our task is to ensure that the record is
     free from legal error and to determine if the Orphans’ Court’s
     findings are supported by competent and adequate evidence and
     are not predicated upon capricious disbelief of competent and
     credible evidence. However, we are not limited when we review
     the legal conclusions that Orphans’ Court has derived from those
     facts.

Id. (quoting In re Estate of Schultheis, 747 A.2d 918, 922 (Pa. Super.

2000)).

     On appeal, Appellants have averred that the trial court failed to weigh

the need for guardianship against Winstanley’s support system, and that

there was not clear and convincing evidence to support a finding of

incapacity. The orphans’ court, in its March 4, 2016 opinion, has aptly

reviewed Appellants’ claims and disposed of both of these arguments on the

merits. We have reviewed the parties’ briefs, the relevant law, the certified

record, and the well-written opinion of the Honorable Jay J. Hoberg. We

have determined that the orphans’ court’s opinion comprehensively disposes

of Appellants’ issues on appeal, with appropriate references to the record

and without legal error. Therefore, we will affirm based on this opinion. See

Orphans’ Court Opinion, dated 3/4/16.




                                     -2-
J-A22019-16


     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2016




                          -3-
                                                                                  Circulated 09/30/2016 02:20 PM




IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                      ORPHANS' COURT DIVISION

INRE:
        ELIZABETH W. WINSTANLEY                                 2014-1202
        an incapacitated person

                                 OPINION SUR APPEAL

        On December 23, 2015, Douglas Earl, Esquire, on behalf of David Winstanley and

Elizabeth A. Winstanley, two of the three adult children Elizabeth W. Winstanley, filed an appeal

of the Decree entered on December 11, 2015 finding that Mrs. Elizabeth W. Winstanley

(hereinafter Mrs. Winstanley) remains incapacitated. On December 31, 2015, Candace Beckett,

Esquire, on behalf of Mrs. Winstanley, also filed an appeal from the Decree entered on December

11, 20151•    The instant appeal is the second time an appeal has been taken in this matter, the first

appeal having been filed in 2014 challenging the Court's July 23, 2014 adjudication of Mrs.

Winstanley as a totally incapacitated person and which was withdrawn by counsel for Mrs.

Winstanley at that time, who was Matthew Menges, Esquire. A complete and lengthy procedural

history is therefore necessary for an understanding of the current situation as it relates to Mrs.

Winstanley.

        Mrs. Winstanley and her husband, Robert, moved to Lancaster County in order to make

Masonic Village their residence. Masonic Village, also called Masonic Homes, offers a variety

of levels of care including independent living, personal care or skilled care as well as nursing



        1It
          is noted that Attorney Beckett's Proof of Service of her Notice of Appeal fails to
demonstrate that she served Mrs. Winstanley's current guardian, Patricia Maisano with IKOR.
While Mrs. Maisano has subsequently secured Attorney Minnich as her counsel for appeal
purposes, at the time of the filing of the Proof of Service of her Notice of Appeal, Attorney
Beckett served Attorney Minnich in his role as counsel for Robert E. Stump and RES Consulting.

                                                   1
care. At the time, none of their family lived in Lancaster County. On February 9, 2012, a Power

of Attorney was executed by Mrs. Winstanley, naming her husband as Agent with her son,

Richard Winstanley as successor Agent2• Mr. and Mrs. Winstanley lived at Masonic Homes in

their own independent living apartment for approximately 6 years before Mr. Winstanley became

ill. Mr. Winstanley was moved to a higher level of nursing care as his condition declined and

Mrs. Winstanley accompanied him.

        On May 22, 2014, Mrs. Winstanley had a Neuropsychological Evaluation performed at

Johns Hopkins by Dr. Jason Brandt, Ph.D3. She had been referred for the evaluation by her

attorney, Peter Kraybill. See page 1 of the Johns Hopkins Report. She was transported to Johns

Hopkins by a staff member at Masonic Homes. The report states that Mrs. Winstanley displays

"cognitive and functional impairments. Most notable among these is a severe impairment in

episodic memory. She displays marked deficits in the ability to learn and retain new

information." Id. at page 3. Dr. Brandt found that the impairment in judgement demonstrated by

Mrs. Winstanley through the testing made him assert that she did not have "the capacity to

withdraw the authorities she has delegated to her POA." Id. at page 4.



       2The
              2012 Power of Attorney named their other son, David Winstanley to serve as Agent
if Richard Winstanley was unwilling or unable to serve. If neither David nor Richard could
serve, their daughter, Elizabeth A. Winstanley was then named as Agent. See Exhibit A, Petition
for Appointment of Guardian of the Person and Estate on An Alleged Incapacitated Person filed
June 10, 2014.
       3
         A copy of this report was provided to the Court prior to the initial incapacity hearing.
See Exhibit B, Petition for Appointment of Guardian of the Person and Estate on An Alleged
Incapacitated Person filed June 10, 2014. Furthermore, it was referred to in the Final Decree of
July 23, 2014. A copy of this report is also attached to the Second Amended Petition of David
Winstanley and Elizabeth A. Winstanley for Emergency Review Hearing dated September 3,
2015.

                                                2
        In June, 2014, Elizabeth A. Winstanley, who was residing in Australia, returned home

and had her mother, Mrs. Winstanley, execute a new Power of Attorney naming herself as Agent.

The new Power of Attorney was executed June 15, 20144• Elizabeth A. Winstanley subsequently

returned Australia and continued to live there until November 11, 2015 when she moved to

Annapolis, Maryland. Mr. Robert Winstanley died on June 26, 20145•

        On June 10, 2014, an initial Petition for Incapacity was filed by Peter Graybill, Esquire on

behalf of Richard Winstanley, one of the sons of Mrs. Winstanley. Richard Winstanley was the

named alternate Agent for his mother in the 2012 Power of Attorney. The Petition for

Incapacity was filed as a result of the May 22, 2014 evaluation completed by Johns Hopkins.

After the Petition was filed, Richard Winstanley discovered that Mrs. Winstanley had executed a

new Power of Attorney naming her daughter, Elizabeth A. Winstanley, as her Agent. Elizabeth

A. Winstanley filed a response to the Petition for Incapacity wherein she denied that her mother

lacked capacity but agreeing that if her mother was found to be incapacitated, that "the Court

should appoint a neutral third party guardian, who is not motivated by their own self interests or

other interests adverse to those of Elizabeth W. Winstanley."   See~ 16., Response to the Petition

for Appointment. of Guardian of the Person and Estate of an Alleged Incapacitated Person filed


       4The
             June 15, 2014 Power of Attorney is attached to Attorney Brillhart's Response to the
Petition for Appointment of Guardian of the Person and Estate of an Alleged Incapacitated
Person filed July 10, 2014 on behalf of his client at the time, Elizabeth A. Winstanley. In fact,
Elizabeth A. Winstanley testified that she returned to the United States of America on June 15,
2014. See N.T. 10/14/15, p. 183, 1.21.
       5
        As of the October 14, 2015 hearing, no burial or memorial service had been held for
Robert Winstanley. Mrs. Winstanley admitted that there has never been closure with his passing.
N.T. 10/14/15, p. 105, 1. 17-p. 106, 1.14. This fact is highly troubling to this Court as there have
been on-going concerns about Mrs. Wintanley being depressed since the passing of her husband.
Mr. and Mrs. Winstanley had been married for 72 years.

                                                 3
July 10, 2014. David Winstanley filed his own responsive pleading to the Petition for Incapacity

wherein he joined with his sister's Response and asserted that Richard Winstanley should not be

appointed as a guardian for Mrs. Winstanley as he is "an alcoholic and known elder abuser .... "

See 14, Response to Petition for Appointment of Guardian of the Person and Estate of an Alleged

Incapacitated Person filed July 17, 2014.

         On June 16, 2014, the Court appointed Patricia Dunlevy Williams, Esquire as counsel for

Mrs. Winstanley, to ensure that she had independent legal representation in the proceedings.

Attorney Williams was present at all chambers conferences and all hearings involving Mrs.

Winstanley through the initial finding of incapacity. A hearing on whether Mrs. Winstanley was

incapacitated was held on July 17, 2014. Present at the time of the hearing was Mrs. Winstanley

with her counsel, Attorney Williams; son, Mr. David Winstanley, who represented himself pro

se   at that proceeding; Attorney Graybill; Attorney Brilhart, who represented daughter, Ms.

Elizabeth A. Winstanley; and, son, Mr. Richard Winstanley.

         At the initial hearing on July 17, 2014, the Court heard the testimony of Dr. Mast who

was the associate medical director at Masonic Village and the treating physician for Mrs.

Winstanley. N.T. 07/17/14, p. 7, 11. 17-22. At the time of his testimony, Dr. Mast had been Mrs.

Winstanley's treating physician for approximately one year and saw Mrs. Winstanley between

one to three times a month. Id. at 11. 20-25. Dr. Mast was also helping to manage Mr.

Winstanley's care at the same time. Id. at p. 8, 11. 14-19. Dr. Mast testified that Mrs.

Winstanley's mood tends "to be quite variable depending on which family member she has

recently talked to. Conversations that distress her, she tends to focus on them for a day or so

before she forgets the issue at hand. And it tends to affect her significantly." Id. at p. 9, 1. 230- p.


                                                   4
10, 1. 3. Dr. Mast also found Mrs. Winstanley had "significant cognitive deficits with respect to

short-term recall and executive function." Id. at p. 9, 11. 16-17.

        In the opinion of Dr. Mast, Mrs. Winstanley was totally incapacitated and needed to have

a guardian appointed. He also opined that assisted living would be an appropriate level of care to

meet her needs. Id. at p. 14, 11. 1-4. Mrs. Winstanley had been in skilled care for rehabilitation

following a fall. Id. She was moved to an apartment in residential living and did not return to

her prior independent living residence.

        On July 23, 2014 the Court entered an Order finding Mrs. Winstanley to be an

incapacitated person. The Court relied on the evidence presented by the Petitioner from Dr. John

J. Mast whom the Court found credible. No other medical testimony was put forth at this hearing

by Mrs. Winstanley or her daughter (who was not present at the hearing but who was represented

by counsel that did attend the hearing) or Mr. David Winstanley. After finding Mrs. Winstanley

to be an incapacitated person, the Court appointed Robert Stump of RES Consulting (hereinafter

"Guardian"), a third-party professional guardian to serve as both guardian of the person and

guardian of the estate. It was apparent during the initial incapacity hearing that the children of

Mrs. Winstanley did not agree on who should serve as guardian for Mrs. Winstanley. At the time

of this hearing, all three children agreed to the appointment of a neutral, third-party guardian.

       It subsequently came to light that there had been some concerns about David

Winstanley's behavior towards his parents in the years of 2013 to 20146•     Ms. Theresa Adams

with Protective Services of the Lancaster County Office of Aging first met with Mrs. Winstanley


       6At
             the October 14, 2015 hearing, Guardian presented the testimony of several witnesses
who testified about complaints they investigated. The Cami was not aware of this information at
the time it entered the initial finding of incapacity.

                                                  5
on August 6, 2013 concerning allegations of emotional and verbal abuse of Mrs. Winstanley by

her son, David Winstanley. N.T. 10/14/15, p. 214, 1. 17- p. 215, 1.8. Ms. Adams also testified

that Mrs. Winstanley told her that David Winstanley would visit them and he would "emotionally

and verbally scream at them, yell at them, will always threaten that, I'm never coming back to see

you again. "7 Id. At p. 215, 11. 18-22. Ms. Adams testified that her supervisor met with David

Winstanley to address these concerns. Id at p. 223, II. 9-11. Ms. Adams subsequently visited

with Mrs. Winstanley at Masonic Homes, the last visit being on August 18, 2014, at which time

the case was closed". See Affidavit at Guardian Exhibit I.

       Ms. Kurtz, a social worker with Masonic Village assigned to work with Mrs. Winstanley

from April, 2014 until September 9, 2014 also testified about events around the time of the initial

incapacity proceeding. Following visits or telephone calls by David Winstanley, it was reported

to Ms. Kurtz and Ms. Kurtz would also see that Mrs. Winstanley would be upset, crying and

demonstrate an increased anxiety level. N.T. 10/14/15, p. 237, 11. 3- 15. Ms. Kurtz testified that

she herself heard two voicemails left by David Winstanley for his mother threatening that he


       7
         At the time of the hearing, Ms. Adams testified that a finding of abuse against David
Winstanley was substantiated. At a subsequent hearing, Attorney Earl submitted argument and
correspondence that Ms. Adams was incorrect and that no finding of abuse was substantiated.
The Court did not assign the issue of whether the report was or was not substantiated with any
significant importance. What the Court found significant was the testimony that Mrs. Winstanley
admitted to Ms. Adams that her son, David Winstanley, was verbally and emotionally abusive to
her. The evidence of the interactions of David Winstanley with his mother are of upmost
importance to this Court in determining who should serve as guardian and as to whether it is in
the best interests of Mrs. Winstanley to move closer to David Winstanley.
       8It
           is noted that no further reports were submitted to the Office of Aging afterGuardian
had been appointed. The Court believes there is a correlation between these two facts. This is
corroborated by the testimony of Beth Bossert who is COO of Healthcare Services for Masonic
Homes who testified that things settled down between Mrs. Winstanley and David Winstanley
"[wjhen the guardian was appointed." N.T. 10/14/15, p. 257, 11. 7-9.

                                                6
would stop visiting if Mrs. Winstanley continued to talk to Richard Winstanley. Id. at p. 237, I.

23- p. 238, 1.6. Mrs. Winstanley admitted to being very upset with how David Winstanley spoke

to her. Id. at p. 238, 11. 20-23. Ms. Kurtz also personally witnessed an incident on June 9, 2014

where David was yelling not only at Masonic Homes staff, but also his mother, Mrs. Winstanley.

Id. p. 239, 11. 9 - 22 and see also Affidavit at Guardian Exhibit J. Specifically, David Winstanley

was telling Mrs. Winstanley to tell the staff that she did not want Richard Winstanley to be her

power of attorney9• Id.

        Al Lee, an elder victims advocate for the Lancaster County District Attorney's Office also

testified concerning the interactions of David Winstanley and his parents at the period

immediately preceding the initial incapacity hearing. Mr. Lee testified that he was informed of

the disturbances involving David Winstanley and Mr. and Mrs. Winstanley by both the Office of

Aging and the staff at Masonic Homes. Mr. Leed spoke directly to David Winstanley about these

concerns on May 7, 2014 and followed this telephonic conversation up with a letter of May 8,

2014. N.T. 10/18/15, p. 205, 1. 4- p. 207, l. 4.

       The Court found the testimony of Ms. Adams, Ms. Kurtz, Ms. Bossert and Mr. Lee to be

credible and unbiased. It was also disturbing to hear of how David Winstanley spoke to Mrs.

Winstanley and treated his elderly mother. Of great importance was how David reportedly yelled

at his mother about her choice to have Richard Winstanley serve as her Agent. David

Winstanley's actions demonstrate to this Court his inability to support the choices of Mrs.

Winstanley when he disagrees with those choices.



       6 days after this incident, Elizabeth A. Winstanley took her mother to execute the new
       9

Power of Attorney.

                                                   7
        On July 30, 2014 David Winstanley filed a Motion for Immediate Reconsideration, which

was denied by the Court on August 1, 2014. In his Motion for Immediate Reconsideration,

David Winstanley accuses Masonic Village of a host of egregious behavior, including utilizing a

"sleep-deprivation program" to "make MOM look goofy; that Dr. Mast "lied though his teeth and

committed a fraud upon this Court"; and the reliance of the Court on Dr. Mast's testimony which

was "boilerplate mumbo-jumbo".       See Motion for immediate Reconsideration filed July 30,

2014.

        On August 11, 2014, David Winstanley filed a Second Motion for Immediate

Reconsideration.   On August 18, 2014, David Winstanley filed a Motion also entitled "Second

Motion for Immediate Reconsideration" but in the initial clause of the Motion he refers to the

Motion as the Third Motion. Both Motions were subsequently denied by Court Order on August

18, 2014 and September 30, 2014 respectively.

        David Winstanley assisted his mother in finding new counsel and hired Attorney

Matthew Menges. On August 22, 2014, Attorney Menges entered his appearance on behalf of

Mrs. Winstanley, replacing Ms. Williams, the Court appointed counsel, and filed an appeal to the

Superior Court challenging the Court's finding of incapacity. On November 19, 2014, the Court

entered an Opinion Sur Appeal on the issues raised by Attorney Menges. That opinion is

incorporated herein.

        On October 14, 2014, Attorney Menges filed a Petition for Review Hearing under 20
Pa. Commw. 5512.2(a) [sic]. Within the Petition, the request was made that the Guardianship over Mrs.

Winstanley be adjusted so that   a limited guardianship be entered; a replacement guardian be
appointed; and that Mrs. Winstanley be transferred from Masonic Village.


                                                 8
        After the Opinion Sur Appeal was filed by the Court on November 19, 2014, Attorney

Menges withdrew his appeal to the Superior Court and the record was returned from the Superior

Court on December 8, 2014. On January 15, 2015, Attorney Brillhart withdrew his appearance

for Elizabeth A. Winstanley.

        The Court then proceeded forward on the Menges Petition for a Review Hearing. A new

hearing was scheduled for February 4, 2015. At the February 4th hearing, Attorney Menges

presented the testimony of an expert witness, Dr. Christopher D. Royer, who opined that Mrs.

Winstanley maintained her capacity in its entirety. Dr. Royer's expert report consisted of 4 pages

which included an initial summary page, a background information page, a diagnosis page with

impressions and a signature page. See Plaintiffs Exhibit P-2, 2/4/15. Dr. Royer met with Mrs.

Winstanley on December 3, 2014 at his office for 60 minutes. David Winstanley transported

Mrs. Winstanley to and from this office appointment.

        Also present at the February 4, 2015 hearing was Patricia Krout and Fran Rowley. Ms.

Rowley is the Nurse Manager of Personal Care at Masonic Homes. Ms. Rowley testified that

Mrs. Winstanley enjoys the music programs and craft programs offered through Masonic Homes.

2/4/15, p. 157, 11. 20-22. Furthermore, Mrs. Winstanley has formed relationships with other

residents. Id. at p. 158, 11. 1 - 3. Ms. Rowley also testified that, in her 45 years of nursing, Mrs.

Winstanley's case has been "probably the most challenging thing I have ever dealt with." Id. at

p. 161, 11.17-19. Finally, Ms. Rowley testified that initially when Mrs. Winstanley came to reside

in assisted living, there appeared to be a power struggle between David Winstanley and

Guardian. Id. at p. 163, 11.17-21. This power struggle took its toll on Mrs. Winstanley.      Mrs.

Winstanley would be anxious and distraught after visits with David Winstanley, when David's


                                                  9
ability to take Mrs. Winstanley somewhere was not permitted by Guardian. Id. at p. 163, 11. 21-

24. However, David's visits after Ms. Winstanley was moved to assisted living on September

14, 2015, were appropriate. Id. at p. 154, 11. 12-15; p. 163, 1. 25- p. 164, 1.1.

        Patricia Krout works for RES Consulting and was the day to day contact person for Mrs.

Winstanley. She lives in York County and provides services for clients in York and Lancaster

County. N.T. 2/4/15, p. 174, 11.20-23. Ms. Krout testified that the first time she met Mrs.

Winstanley, David Winstanley was present. Id. at p. 175, 11. 20-21.     Furthermore, at a subsequent

meeting when Robert Stump was meeting Mrs. Winstanley for the first time, David Winstanley

was also present, along with Ms. Krout. Id. at p. 176, 1. 21- p.177, 1.12. Ms. Krout testified that

she observed Mrs. Winstanley engaging in activities with other residents at Masonic Homes. Id.

at p. 178, 1. 21- p. 179, 1. 1. Ms. Krout testified that she would visit with Mrs. Winstanley for

three to five hours and noted that she witnessed Mrs. Winstanley being forgetful. Id. at p. 184, 1.

18- p. 185, 1. 16. Ms. Krout was visiting with Mrs. Winstanley approximately once a week and

keep in contact with the staff at Masonic Homes. Id. at p. 204, 1. 20- p. 205, 1.6. Furthermore,

Ms. Krout testified that Mrs. Winstanley's case took up about 30 to 35% of her time but that she

enjoyed spending time with her. Id. at p. 205, 11.15-16; p. 211, 11. 14-15.10

       Due to the conflicting nature of the testimony of Dr. Mast whose testimony was presented

at the first hearing on capacity and the testimony of Dr. Royer whose testimony was presented at

the most recent hearing, the Court, pursuant to 20 Pa.C. S. § 5 511 ( d) Ordered an independent



        The significant amount of time dedicated to caring for Mrs. Winstanley as well as
        '0
responding to the various requests and demands of the family are evidenced by the extensive
time spent by Ms. Krout and Mr. Stump and memorialized by their billing statements sent to the
Court for review and approval on a recurring basis.

                                                  10
evaluation of Mrs. Winstanley by Dr. Robert Howse. The hearing of February       4th   was continued

so that the evaluation by Dr. Howse could be completed.

        On May 22, 2015, Attorney Minnich, counsel for Guardian, filed a Petition for Review

Hearing. The Petition of the Guardian raised concerns about the well-being of Mrs. Winstanley

based upon the purported actions of her son, David Winstanley. That Petition was set to be heard

at the same time as the Court re-convened to hear the testimony of Dr. Howse.

        The June 12, 2015 hearing was held as scheduled for the purpose of taking the testimony

of Dr. Howse and to hear the Guardian's Review Petition of May 22, 2015. On June 12, 2015,

Douglas Earl, Esquire, entered his appearance for children Elizabeth A. Winstanley and David

Winstanley. After a discussion in chambers with Attorney Menges, Attorney Minnich (counsel

for Guardian) and Attorney Earl, it appeared that all counsel were in agreement to look into

moving Mrs. Winstanley to the Annapolis, Maryland area so that she could be closer to her son,

David Winstanley.     The Court was provided correspondence by Mrs. Winstanley stating this

preference. At that time, there was a discussion about a possible facility in Annapolis, Maryland,

commonly called The Gardens. It was noted and discussed that The Gardens might not provide

the appropriate level of care Mrs. Winstanley needed at the time. Richard Winstanley was not

involved in any of these discussions.

       After the lengthy discussion in chambers, the Court briefly went on the record. to attempt

to summerize the in- chambers discussion. On the record, the Court specifically stated, "The law

is very clear. The law says that we should always listen to what a person says once they are

under Court supervision, that we are to take their wishes and desires into account. We don't

always do what they want, but we have to at least listen. . . . It is her request to be removed from


                                                 11
[Masonic Homes]. So, I'm going to honor that and we are going to at least investigate it."" N.T.

06/12/2015, p. 8, 11 9 - 22.

        Dr. Howse was present on June 12, 2014 to testify concerning his findings. Dr. Howse

performed his evaluation on March 24, 2015. His written report had been provided to all

counsel. See Court Exhibit #1. All counsel stipulated to the admission of his report in which Dr.

Howse opined that Mrs. Winstanley was a totally incapacitated person. The Cami adjourned the

hearing without hearing the testimony of Dr. Howse. An evaluation of facilities in Maryland was

to be conducted by Guardian. The Court was of the opinion that this possible resolution would

save Mrs. Winstanley from hearing and seeing the intense animosity that existed among her

children. In hindsight, all it did was delay the inevitable confrontation.

        However, open and productive dialog between the Guardian and David Winstanley, either

through his Attorney or independently, seemed to disintegrate almost instantaneously after the

June 12, 2015 hearing date. Attorney Menges was fired by David Winstanley, an act that was

later ratified by Mrs. Winstanley. Regardless, Attorney Menges still sought and was granted

permission to Withdraw as Counsel by Court Order dated July 14, 201511•




        11
          Attorney Menges also filed a Petition for his outstanding bill to be paid by the Estate. In
that Petition, he informs the Court that although he represented Mrs. Winstanley, her legal fees
had been paid for by David Winstanley up until his termination. Attorney Menges seeks to have
his bill paid by the Estate and neither David nor Elizabeth A. Winstanley have objected.
However, it was apparent to the Court that the obligor of the debt is David Winstanley.
Furthermore, the continued finding of incapacity as it relates to Mrs. Winstanley calls into
question her ability to contract for the services of either Attorney Menges or Attorney Beckett
who currently serves as counsel for Mrs. Winstanley. The Court has denied payment of the
Menges bill from Mrs. Winstanley's estate.

                                                 12
        On June 26, 2015, Attorney Earl" filed a Petition for Emergency Review Hearing

requesting the replacement of the Guardian and proposing the appointment of Candace Beckett,

J.D., LL.M. On June 29, 2015, Attorney Earl filed an Amended Petition for Emergency Review

Hearing also requesting the replacement of the Guardian with Candace Beckett. On July 9, 2015,

Candace Beckett, Esquire, entered her appearance as counsel for Elizabeth W. Winstanley.

        A hearing was scheduled for August 26, 2015 to address the three pending petitions; the

Petition for Review Hearing filed October 14, 2014; the Guardian's Petition for Review Hearing

filed May 22, 2015; and, the Amended Petition for Emergency Review Hearing filed by Attorney

Earl on June 29, 2015.

        Richard Winstanley, who was representing himself at the time, was unable to attend the

August 26, 2015 hearing and requested a continuance of the hearing. Richard Winstanley had

attended all prior hearings and the Court granted his request for a continuance over the objections

of Attorney Earl and Attorney Beckett so he could be present for the hearing. A new hearing was

scheduled for October 14, 2015.

        On September 3, 2015, Attorney Beckett filed an Amended Petition for Review Hearing

wherein she requested the Removal and/or Replacement of Guardian. This Amended Petition



        12It
             is noted by the Court that every pleading Attorney Earl has submitted since his entry .
of appearance has been verified by him, as counsel for either David Winstanley or Elizabeth A.
Winstanley. While the Court notes that Elizabeth A. Winstanley did reside in Australia at the
beginning of this litigation, she has since moved to Annapolis, Maryland. No substitute
verifications by his clients have ever been provided for any pleading. Attorney Earl relies upon
the fact that David and Elizabeth A. Winstanley "reside outside of the jurisdiction and the
verification cannot be obtained within the time to file this petition." This Court notes it has
never seen the attorney verification used to this degree and it causes the Court concern that no
substitute verifications have ever been submitted to the accusations leveled purportedly by David
Winstanley and Elizabeth A. Winstanley.

                                                 13
was listed to be heard at the October 14, 2015 hearing.

        On September 3, 2015, Attorney Earl filed a Second Amended Petition of David

Winstanley and Elizabeth A. Winstanley for Emergency Review Hearing wherein he requested

the "Replacement/an or Removal of Guardian"[sic]; "Transfer from Masonic Village to

Annapolis Maryland" and "Immediate Transfer of Guardianship to Anne Arundel County". It

was also listed to be heard at the October 14, 2015 hearing. It was the erroneous impression of

the Court that the issue of Mrs. Winstanley's capacity had been resolved by Dr. Howse and that

the October 14, 2015 hearing would be addressing the removal of Guardian as requested in the

most recent Petitions filed by Attorney Earl and Attorney Beckett.

        However, at the October 14, 2015 hearing Dr. Royer was again called to testify after

having had the opportunity to supplement his report submitted at the February 2015 hearing. Dr.

Paul Eslinger was also called to testify. Prior to the scheduled hearing, the Court was not made

aware that these two experts would be testifying and, as a result, no arrangements were made to

have Dr. Howse testify in person about his assessment of Mrs. Winstanley. Furthermore, the

written report of Dr. Eslinger and second report of Dr. Royer were not provided to the Court in

advance of the hearing with notice to the Court that more expert medical testimony was

anticipated   13•   While both Doctors were called to provide an opinion as to whether Mrs.



        13Dr.
             Eslinger's report was attached to Elizabeth W. Winstanley's Answer to Guardian's
New Matter filed October 2, 2015. It appears that this report had been faxed to Attorney Menges
on May 21, 2015, well before the chambers conference held on June 12, 2015 wherein no
mention was made of re-calling Dr. Royer or calling Dr. Eslinger by Attorney Earl. Yet at the
June 12, 2015 conference, Attorney Earl stipulated to the report of Dr. Howse and his dismissal
without the need to testify without providing the Court with this pertinent information, At the
October 14, 2015 hearing, Attorney Earl stated that both experts had been at the June 12, 2015
hearing, so Attorney Earl was well-aware of his intention to call them.

                                                    14
Winstanley was an incapacitated person, the direct testimony of both witnesses was conducted by

Attorney Earl, the attorney for David Winstanley and Elizabeth A. Winstanley, as opposed to

Mrs. Winstanley's own counsel    14•


        Dr. Royer testified that he had the opportunity to complete a reassessment on Mrs.

Winstanley on October 7, 2015. This reassessment was conducted after reviewing Dr. Howse's

report. They met for 80 minutes in an apartment at Masonic Homes and he reduced his report to

writing, which was marked as an exhibit and admitted at the time of the hearing. See Winstanley

Exhibit #1. Dr. Royer's reassessment report is 2 pages. Id. Dr. Royer reported that when asked

who Mrs. Winstanley would like to have as her Power of Attorney she chose either her attorney

in Maryland or her accountant. Id at page 2. Dr. Royer also prepared a critique of the report of

Dr. Howse. See Winstanley Exhibit #2. Winstanley Exhibit #2 was produced in June of 2015

and not supplied to the Court or Guardian before the October hearing.

        Dr. Paul Eslinger testified that he met with Mrs. Winstanley on March 20, 2015 when she

was brought to his office by her son, David Winstanley. Dr. Eslinger's report stated that Mrs.

Winstanley "presented with her son, David, who was helpful in regards to assisting Ms.

Winstanley in conveying her concerns. According to their account, .... " See Winstanley

Exhibit #3, page 1, emphasis added. Dr. Eslinger' s report references his review of the evaluation



        14Mr
             Earl: At this time I would call Dr. Royer.
       The Court: Is this your witness?
       Mr. Earl: Yes, Your Honor.
       The Court: It's not - - it's not Ms. Beckett's witness?
       Mr. Earl: It- - it's also Ms. Beckett's witness.
                  Well, she can start the questioning. That's fine.
       Ms. Beckett: No. You can start the questioning.
N.T. 10/14/15, p. 13, 11 13-23; See also p. 41, 11. 12-18.

                                                 15
of Jason Brandt, Ph.D. at Johns Hopkins, Maryland and Dr. Christopher Royer, Psy.D. Id. No

reference is made to Dr. Mast's testimony or any other records.

        Dr. Eslinger testified that he believed Mrs. Winstanley was mentally competent.

However, he also testified that her short-term memory scores were on the low side. Further, he

said that Mrs. Winstanley had mild cognitive impairment that raise a concern and "a person may

need some support services, either though a spouse or family member, to provide reminders."

N.T. 10/14/2015, p. 49, 11. 7- 16. Dr. Eslinger said for patients demonstrating mild cognitive

impairment, "we look at it in kind of a practical sense, in the sense that, where they're living, do

they have someone who can be sure they're taking their medication carefully, going for their

medical checkups, being sure that if they have questions about, you know, going shopping and

paying their bills that they have someone just to provide reminders to them about being sure

these things are done but that otherwise they should be able to be pretty independent in their daily

activities but just to have somebody close for their safety and well-being." Id. at p. 50, 11. 6- 16.

        Dr. Eslinger's report also states that Mrs. Winstanley had low average to borderline

results for executive functioning and problem solving. A person with compromised executive

functioning is more susceptible to designing persons. In response to the Court noting that the

different opinions from the experts all focus on the concept of instrumental activities of daily

living and executive functioning to which Dr. Eslinger responded "Yeah. And it does come a bit

to this- - - you know, the legal notion of competency. It's almost like we're trying to make it

black and white, but it's really the spectrum and a very gray area. So if someone's at risk for it,

is that enough to say they're incompetent? And 90 percent of the time they're probably not but

maybe for that 10 percent of the time that is enough to-- ...   So with this mild cognitive


                                                  16
impairment, there's some degree of change that puts one at risk for making, you know, decisions

that are not fully informed." Id. at p. 63-64. The discrepancy between expert opinions as to Mrs.

Winstanley's capacity, as opined by Dr. Eslinger, seems to come down to risk and the amount of

risk one expert is willing to expose an incapacitated person to with regards to designing persons.

Id. at p. 64, 1. 22- p. 65, 1. 4.

         At the October 14, 2015 hearing, Attorney Earl also presented the testimony of David

Winstanley and Elizabeth A. Winstanley, his clients as well as Mrs. Winstanley, Mrs.

Winstanley's niece, Carol Miller and a friend of Mrs. Winstanley, Stacy Barton. Attorney

Minnich, counsel for Guardian, presented the testimony of witnesses, who had signed affidavits,

about the relationship between Mrs. Winstanley and David Winstanley" and Mrs. Winstanley's

daily functioning within the Masonic Homes environment.

        A final hearing date of December 2, 2015 was set for Dr. Howse to appear to testify. At

this hearing, Richard Winstanley also testified as well as Mrs. Winstanley and Mrs. Rowley, a

nurse manager at Masonic Homes.

        Like Dr. Royer, Dr. Howse had the opportunity to meet with Mrs. Winstanley for a

second evaluation, or update. He conducted his second evaluation on November 16, 2015. Dr.

Howse testified in accordance with his expert reports and found that Mrs. Winstanley continued

to be an incapacitated person. Dr. Howse testified that he believed the appointment of a guardian

for Mrs. Winstnaley was necessary to protect her assets, her health and to protect her from




        "These witnesses included Ms. Adams, Mr. Leed, Ms. Kurtz and Ms. Bossert whose
testimony was referenced by the Court earlier in this opinion.

                                                17
designing people   16•   N.T. 12/2/15, p. 42, 11.1-7. Given her ability to reasonably perform her

activities of daily living he recommended that assisted living was an appropriate level of care at

this time.

        The Court notes that the testimony presented throughout these hearings demonstrates the

complete contempt of David Winstanley to this Court and the Orders entered by this jurisdiction.

This Court appointed Guardian to serve as guardian of the person and the estate. Despite

knowing that it was the responsibility of Guardian to set-up medical appointments for Mrs.

Winstanley, David has taken his mother to see Dr. Royer and Dr. Eslinger without the consent of

Guardian. Reports were made that David Winstanley also attempted to take his mother to see her

accountant in Western Pennsylvania despite Guardian being appointed as Guardian of the estate.

This appears to have created considerable controversy, tension and mistrust between Mrs.

Winstanley and Guardian. Instead of accepting Guardian's authority, David Winstanley and

Elizabeth A. Winstanley appear to have openly and consistently criticized and attempted to

undermine it. Mrs. Winstanley, after her husband's death, was never encouraged or allowed to

acclimate to that major change in her life and live where she and her husband had chosen to

retire. Instead, Mrs. Winstanley found herself not only in the middle of the ongoing contentious

and never ending family dispute but unknowingly was thrust into a dispute with Guardian

orchestrated by her two children.

       At the conclusion of the December 2, 2015 hearing, the Court, on the record, found Mrs.

Winstanley to still be an incapacitated person. The Court granted the request of Mrs. Winstanley


       16Dr. Howse testified that designing people are "persons who would exhibit or try to
exhibit and impress undue influence on decision making and potentially subordinate the original
values and wishes and goals of the client at hand." N.T. 12/2/15, p. 42, 11. 8-13.

                                                    18
 and Attorney Earl to remove the Guardian, Robert Stump and RES Counsulting. In doing so, the

 Court did not find that Robert Stump and RES Consulting had in any way breached any fiduciary

 duties to Mrs. Winstanley or had done anything justifying removal under Chapter 55 of the

 Probate Estates and Fiduciaries Code. In the opinion of this Court, Guardian's relationship with

 David Winstanley and Elizabeth A. Winstanley had become so contentious that it was in Mrs.

 Winstanley's best interest to start over with a new guardian. Furthermore, RES Consulting was

 not licensed in Maryland, making it cumbersome to facilitate a transfer of the guardianship if that

 would be found to be in Mrs. Winstanley's best interest. The Court informed counsel it would

 reduce its Order to writing upon consultation with IKOR and Patricia Maisano to ensure that they

 were willing to serve as guardian of the person and the estate. The Court entered an Order on

 December 11, 2015 finding Mrs. Wintanley was still incapacitated and appointing Patricia

 Maisano ofIKOR as guardian of the person and the estate. The instant appeal ensued.

         Attorney Earl raises the following on appeal in his 1925 (b) statement filed January 11,

2016: that the Court erred in finding Mrs. Winstanley totally incapacitated; that the Court "erred

by not finding that Elizabeth W. Winstanley should be permitted to move to the [sic] Annapolis,

Maryland .....   "; and that the Court did not seek the input of Mrs. Winstanley and her adult

children to the appointment of a new guardian.

         Attorney Beckett raises the following on appeal in her 1925(b) statement filed January 29,

2016: that the Court erred in finding there was clear and convincing evidence of total incapacity;

. that the Court erred in failing to consider a less restrictive alternative to total incapacity; that Mrs.

Winstanley should have been moved to Annapolis, Maryland; and that Mrs. Winstanley should

have been consulted as to who the Court should have appointed as her substitute guardian.


                                                    19
        This appeal challenges the Cami's December 11, 2015 Order following the §5512.2

Review Hearing. At the time of the Review Hearing, Mrs. Winstanley was an incapacitated

person under Pennsylvania law pursuant to this Court's final Decree entered on July 23, 2014.

        While the original Petition for a Review Hearing filed by Mr. Menges requested a change

to a limited guardianship, by the time the hearing was actually held counsel for Mrs. Winstanley

and Counsel for David Winstanley and Elizabeth A. Winstanley were advocating that Mrs.

Winstanley had full capacity.

        The Guardian maintained that she remained totally incapacitated. Pursuant to §5512.2(b)

Guardian, in advocating for the continuation of the guardianship, had the burden of proof by

clear and convincing evidence. In re Estate of Rosengarten, 871 A.2d 1249 (Pa.Super 2005).

       The Court finds that clear and convincing evidence was presented that Mrs. Winstanley

remains a totally incapacitated person, and that a plenary guardian of her person and estate

continued to be necessary. In reaching this decision, the Court relied upon the persuasive and

credible testimony and opinions of Dr. Howse, based upon his two evaluations, that Mrs.

Winstanley is a totally incapacitated person under Pennsylvania law. His opinion supported the

initial determination by Dr. Mast as reflected in the original adjudication of incapacity entered in

2014, as well as the Johns' Hopkins evaluation conducted in May, 2014. Dr. Howse was

appointed by this Court to conduct an independent evaluation of Mrs. Winstanley pursuant to

§5511 ( d). While the Court is directed under that section to give "due consideration to the

appointment of an evaluator nominated by the alleged incapacitated person", it became clear, as

evidenced by the record, that the involvement of David Winstanley in taking his mother to

medical appointments, and specifically to Dr. Royer and Dr. Eslinger for evaluations without the


                                                20
participation or the knowledge of Guardian, that a completely independent evaluation was

imperative to assist the Court.

        Dr. Howse is a well respected Geriatrician who has testified before this Court numerous

times in Chapter 55 proceedings. In this case, he had two opportunities over months to throughly

evaluate Mrs. Winstanley, as well as review all of her medical records. Both evaluations were

conducted at Masonic Homes in Mrs. Winstanley' s apartment. He spent multiple hours talking

and observing her over two evaluations. There were no other individuals present, including

family or Guardian, on either occasion. He did not speak to any family members or Guardian

prior to either evaluations. He spent extensive time with Mrs. Winstanley over the two sessions

and had ample opportunity to talk to and observe her.

        A review of his two reports which include specific quotes from Mrs. Winstanley, as well

as the over 78 pages of his testimony at the December 2, 2015 hearing, where his opinion was

subject to intensive cross-examination, supports his opinion that Mrs. Winstanley is a totally

incapacitated person.

        There is no question that Mrs. Winstanley enjoys remarkable health for her age. She

remains capable of performing many of her AD L's without much assistance. However, the

overriding and seminal issue in this very difficult case, based upon the totality of the evidence

presented, involves Mrs. Winstanley's executive functioning. "Executive functioning is one of

the - - is considered one of the highest organizing skills that human beings are capable of and

engaging in. It's the ability to take all of the data that you have, the resources that you have, your

goals and your valued and your drive, pack them up into one motion and make what happened

what you want to have happened. So it's the ability to do what needs to be done." N.T. 12/2/15,


                                                 21
p. 51, 11. 18-25. Dr. Eslinger and Dr. Howse both observed a decline in Mrs. Winstanley's

executive functioning.

        Based upon the noted deficits in her level of executive functioning, to allow Mrs.

Winstanley to have control over her finances could make her susceptible to entrusting these

decisions to designing persons. Id. at p. 53. Dr. Howse testified that he did not find "her

executive function to be robust enough to drive the helm of her estate. Her understanding of her

abilities isn't complete, and so she will grossly overstate her ability to do something." Id.

        Those same deficits affect her ability to consistently meet her essential requirements for

her own physical health and safety. Dr. Howse also noted that it takes approximately "one and

one half hour to start to see variance in her story. Although she can present well for about 45

minutes, the delusional nature of her prosecutory thinking becomes clearly evident at that point

in time. After one hour, it becomes clear that she has lost most of the detail of a hour prior, and

she starts to contradict herself. These contradictions clearly show deficits of memory,

understanding, reasoning and appreciation which lead to unstable choices and make her prey to

designing individuals. This could easily evade most interviewers, who seldom spend this much

time with a client." See Court Exhibit # 1, page. 14 of 16. In fact, Dr. Royer spent only 60

minutes with Mrs. Winstanley during his first evaluation and, at most, 80 minutes with Mrs.

Winstanley during his second evaluation.

       While Dr. Howse points out that the findings of Dr. Mast, Dr. Brandt and Dr. Royer are

relatively consistent with regards to cognitive measures, the reasons for different resolutions are a

result of the variances of opinion on how these results relate to decision making capacity. Id.

Dr. Eslinger made the same or similar conclusion when discussing that incapacity is not black


                                                 22
and white but more of a spectrum.

        The Court finds the testimony and opinions of Dr. Howse to be persuasive. The Court

also found him to be credible and assigned more weight to his testimony and opinions than to the

testimony and opinions of either Dr. Royer or Dr. Eslinger. His evaluations were more through,

more complete and were clearly independent of any actual or attempted influence by any of Mrs.

Winstanley's children or Guardian. His observations confirm the testimony from staff at

Masonic Homes and Guardian regarding their observations of Mrs. Winstanley regarding short

term memory deficits and periods of confusion and anxiety. The Court finds, based upon the

totality of the record, that there was clear and convincing evidence demonstrating that Mrs.

Winstanley continues to be a totally incapacitated person and continues to need a plenary

guardian of her person and estate.

        The assertion that the Court failed to take into consideration the input of Mrs. Winstanley

and her adult children in the appointment of a replacement guardian is inaccurate. The Court has

the right to appoint as guardian "any qualified individual, a corporate fiduciary, a nonprofit

corporation, a guardianship support agency under Subchapter F (relating to guardianship support)

or a county agency." 20 Pa.C.S. §551 l(f). "The selection of a guardian for an incompetent lies

within the sound discretion of the court to which the application for such appointment has been

made and an appellate court will not reverse unless it is shown that the appointing court abused

its discretion." In re Coulter's Estate, 406 Pa. 402, 412, 178 A.2d 742, 7 4 7 (1962) citing Arthur's

Case, 136 Pa.Super. 261, 264-265; 7 A.2d 55 (1939); Voshake's Estate, ·125 Pa.Super. 98, 101,

102, 189 A. 753 (1937). See also In re Estate ofHaertsch, 437 Pa.Super.187; 649 A.2d 719

(Super Ct. 1994).


                                                 23
       Mr. Richard Winstanley, as one of the three adult children of Mrs. Winstanley, has

asserted that he believes a third-party guardian to be appropriate to be appointed for his mother.

Mr. Richard Winstanley did not join in the Petition to remove Robert Stump and RES Consulting

as Guardian. Finally, Mr. Richard Winstanley has not appealed the decision to appoint Mrs.

Maisano. Attorney Beckett and Attorney Earl obviously do not speak of taking into

consideration Mr. Richard Winstanley's input when asserting the Court failed to take into

consideration the input of Mrs. Winstanley and her adult children.

       Furthermore, this court takes umbrage with the assertion of Attorney Beckett that "the

Court, on December 2, 2015, sua sponte replaced Robert Stump and RES Consulting LLC with

Patricia Maisano of IKOR as Mrs. Winstanley's plenary guardian of person and plenary guardian

of estate." See ~7 of Elizabeth W. Winstanley' s Statement Pursuant to Pa R.A.P. 1925(b) of

Matters she Complains of on the Appeal. The Amended Petition for Review Hearing filed by

Attorney Beckett on September 3, 2015 specifically incorporates all previous pleadings by the

former attorney, Matthew Menges. The Petition for Review Hearing filed by Attorney Menges

on October 14, 2014, ~10 states that "Petitioner [Mrs. Winstanley] seeks the replacement of

Robert Stump (hereinafter "Guardian") as her guardian." Furthermore, in the Amended Petition

for Review Hearing filed by Attorney Beckett, she specifically avers that "[t]he Petitioner

continues her request that the Guardian be removed and/or replaced immediately and that her

Guardianship be transferred to Anne Arundel County, Maryland. See Amended Petition for

Review Hearing, ~ 6, last sentence. Her own client requested the removal of the Guardian. The




                                                24
removal and replacement was hardly sua sponte",

        The Court did take into consideration the requests of Mrs. Winstanley and Attorney Earl.

Attorney Earl put forth the name of Candace Beckett as the person who should be appointed

guardian of Mrs. Winstanley. See Amended Petition for Emergency Review Hearing filed June

29, 2015, ~ 318•   However, Mrs. Beckett then entered her appearance on behalf of Mrs.

Winstanley and advocated for the finding of Mrs. Winstanley to have capacity. Attorney Beckett

also acknowledged, after entering her appearance for Mrs. Winstanley, that she was willing to

serve as guardian. It is the opinion of this Court that her choice to represent Mrs. Winstanley

instantly presents a barrier to her being considered as the guardian. The Court has no reason to

question Mrs. Beckett's ability to serve as a guardian in a general sense of the term, but in the

instant action and under the circumstances that exist including recently filed Petitions which will

result in more hearings, this Court does not consider Mrs. Beckett to be an appropriate candidate

for guardian of Mrs. Winstanley by this Court.

        The Court put great deliberation into its appointment of Patricia Maisano and IKOR. It

continues to be apparent that the adult children of Mrs. Winstanley do not get along and do not

trust each other. Furthermore, both David Winstanley, through his counsel, and Richard

Winstanley, through his testimony, demonstrated an extreme level of animosity towards each

other with little concern for the fact that their mother was present for these accusations. The


        17Furthennore,
                        Attorney Beckett, on the record stated "And Mrs. Winstanley appreciates
the fact that you found a guardian licensed in both Pennsylvania and Maryland." N.T. 12/2/15, p.
104, 11. 23-25.
        18"The
              Guardian Robert Stump should be removed and Candace Beckett, J.D., LL.M.
should be the Guardian." See Amended Petition for Emergency Review Hearing filed June 29,
2015.

                                                 25
Court's observations of and the comments by Elizabeth A. Winstanley during the last hearing

also caused the Cami concern as to her appropriateness to be the guardian. Therefore, a third-

party guardian best serves this family in light of the dysfunction and open hostility displayed

throughout the proceedings. IKOR is licensed as a Guardian in both Pennsylvania and Maryland.

With the desire of Mrs. Winstanley to move to Maryland, the Court sought and found a guardian

who could help orchestrate such a move if the guardian found it in the best interests of the

incapacitated person. As stated earlier in this Opinion, the guardian proposed by two of the adult

children, Attorney Beckett, was found not to be appropriate under the circumstances. The Court

has not abused its discretion and the Cami's appointment of Patricia Maisano should be upheld.

       Finally, the appellants raise the issue of Mrs. Winstanley not having been moved to

Maryland despite her request. It is clear to the Court that Mrs. Winstanley expresses a desire to

move to Maryland. It appears from the statement of matters complained of on appeal that the

appellants believe the Cami should have somehow ordered the immediate removal of Mrs.

Winstanley to Maryland. The Court's appointment of Patricia Maisano, a guardian licensed in

both Pennsylvania and Maryland was intended to assist in a smooth transfer to Maryland, if

appropriate. However, it is the responsibility of the guardian to determine what is in the best

interests of Mrs. Winstanley.

       There has always been a discrepancy between the level of care recommended for Mrs.

Winstanley by Masonic Homes, Dr. Mast and Dr. Howse on one side and David Winstanley and

Elizabeth Winstanley (and their experts) on the other. This has led to turbulent debates between

David Winstanley and Guardian about what level of care and what facility in Maryland would be

appropriate. David Winstanley and Elizabeth A. Winstanley appear to believe that their mother


                                                26
could live independently in an apartment. To alleviate this stalemate, the Court appointed a new

guardian, as requested by Mrs. Winstanley and Attorney Earl's clients 19• Furthermore, the newly

appointed guardian is licensed in Maryland so that an appropriate facility could be identified and

a transfer, if appropriate could be handled by one guardian able to work in both Pennsylvania and

Maryland.

        The Court has not stood in the way of moving Mrs. Winstanley to Maryland. However,

under 20 Pa.C.S.A. § 5521, "[i]t shall be the duty of the guardian of the person to assert the rights

and best interests of the incapacitated person. Expressed wishes and preferences of the

incapacitated person shall be respected to the greatest possible extent. ... " It is the duty of the

guardian to determine what is in the best interests of Mrs. Winstanley. It is the duty of the

guardian to hear the wishes and preferences of the incapacitated person. However, the wishes

must be balanced with what is in the best interests of the person.

       This entire litigation can be encapsulated by one word, power. Mrs. Winstanley

acknowledged this as the driving force. She testified at the initial Review oflncapacity Hearing


       19The
              appointment of a new guardian did little to alleviate the contempt of David
Winstanley and Elizabeth A. Winstanley towards any guardian appointed for Mrs. Winstanley.
On January 4, 2016, Attorney Earl filed a Petition of David Winstanley and Elizabeth A.
Winstanley for Review Hearing requesting the "IMMEDIATE REPLACEMENT/ AN OR
REMOVAL OF GUARDIAN" [sic]. As a course of conduct, this Petition was Amended by a
new filing on January 20, 2016. It took precisely 24 days for the communications between this
family and the brand new Guardian to decompensate to the point of filing of a Petition for
Removal. Furthermore, Attorney Earl has filed a Motion requesting that this Judge recuse
himself from the case. These matters, all filed post-appeal, remain pending before the Court. It
was not until March 3, 2016 that Attorney Beckett filed a Joinder to the Petition of David.
Winstanley and Elizabeth A. Winstanley for Review Hearing, a Joinder to the Motion for
Recusal and her own Petition of Elizabeth A. Winstanley Requesting that the Court Continue its
Action to Take Necessary Steps to Transfer her Guardianship from Lancaster County,
Pennsylvania to Anne Arundel County, Maryland as Court noted at the Hearing held on June 12,
2015.

                                                 27
on February 4, 2015 that she thought this whole proceeding was about power and when asked

"[s]o would it be fair to say that you think that there's a power struggle among your three

children, as far as trying to determine what's best for you?" she answered "Yes, I think that's

what it is." N.T. 2/4/15, p. 60, 1. 15 - p. 61, 1. 13. The power struggle initially existed between

the three adult children, Elizabeth A., David and Richard. Now this power struggle has shifted to

a struggle between Elizabeth A., David and Guardian. Any guardian.

        The record is clear that David Winstanley has continuously tested and contested the

authority given by this Court to Guardian. He has tried to exert his will over the entire process,

dating back to prior to the filing of the Chapter 55 proceeding. There is no doubt that he wants to

control all aspects of Mrs. Winstanley's life and exerts great influence over her. Elizabeth A.

Winstanley helped her mother execute a new Power of Attorney so that she could have the power

to control her mother's person and estate. Richard Winstanley supports a third-party guardian.

Mrs. Winstanley testified of her love for all three of her children and her grandchildren.   The

Court senses her great desire for peace in her family. But the children do not get along. To give

power and control to any one of the children would not be in Mrs. Winstanley's best interest. It

could result in the potential of depriving the other children and/or grandchildren of seeing Mrs.

Winstanley, and having any meaningful and beneficial relationship with her. To allow one side

to interview and select a successor guardian would also not be in her best interest and could

result in potential bias against the other children. The only solution available to this Court, given

the dysfunction within the family, was to appoint a successor guardain with no pre-existing




                                                 28
knowledge of the family". In the opinion of this Court, Patricia Maisano and IKOR has the

expertise and independence to serve as Mrs. Winstanley's guardian. An important consideration

for this Court was the fact that she is licensed in both Pennsylvania and Maryland and can

navigate through the laws of both states. Unfortunately, her authority and service has been

challenged and attacked only 24 days into her appointment21•

        For the reasons set forth above, the Court's decree dated December 11, 2015 should be

affirmed. Mrs. Winstanley remains a totally incapacitated person. The appointment of Patricia

Maisano and IKOR was within the sound and reasonable discretion of this Court.




                                              BY THE COURT




ATTEST:


Copies: Paul Minnich, Esquire
        Candace Beckett, Esquire
        Douglas P. Earl, Esquire
        Richard Winstanley



       20Before
                 the initial appointment of Guardian after the July 17, 2014 hearing, the Court
reached out to one other guardianship agency before appointing Guardian. This agency declined
to serve as they had already been contacted by the family and felt that they could no longer serve
as they had been given information by only one of the three children.
       21Litigation
                     is ongoing in this matter and currently pending before this Court is a Review
Petition, a Motion for Recusal, a Discovery Motion filed by the current guardian and a Petition to
continue to act to transfer guardianship to Maryland, as also referenced in footnote 19.

                                                29